Title: From John Quincy Adams to Abigail Smith Adams, 14 March 1806
From: Adams, John Quincy
To: Adams, Abigail Smith



Washington 14. March 1806.

It is so long since I have had one hour of leisure that I could appropriate to correspondence with my friends at Quincy and Boston, that I am fearful you will impute to some other cause the length of the interval between my letters—My health however has been gradually improving ever since I left you, and on the whole has been better through the Winter, than for two years before.—A variety of public business has so occupied my time and attention that for the last three weeks I have not been able to snatch even during the sitting of the Senate a moment to thank you and my father for the kind letters I have repeatedly received from you and him.
Yet after all the toil and trouble I have taken, there is but little satisfaction in the issue of any business we have had before us—My opinions on every subject of moment which occur, are eventually the opinions overruled, and for any purpose of public benefit to be answered, a tenth part of the time and anxiety which I give to the public affairs would be attended in all probability with the same issue—
The newspapers will inform you that in the House of Representatives the complexion of public debates has assumed a singular and unexpected hue—The debate upon Mr: Gregg’s Resolution for a non-importation Act, from Great-Britain has discovered principles, opinions and fears which were very unexpected—As I have been so much confined to the Senate chamber, that I could not attend in the House of Representatives while these debates have been held, I am not able to state them with the correctness or the minuteness which they will obtain in the public prints—You will see that in the midst of the important business of the Nation now before Congress, a very sharp electioneering campaign has commenced, and is carrying on with great violence—for an election nearly three years distance—If common report and something more be credited, the antient dominion is divided against itself—and the question between the two candidates has already excited a strong spirit of party between their respective partizans.
It is probable that Congress will rise about the 15th: of next Month—For any good they have done or will do they might have risen on the 3d: of December—Much harm they have done, and how much more they will do I am not competent to determine.
I hope to see you by the last of April, and perhaps some days sooner—My wife will probably remain here; being in a condition which would make it dangerous for her to venture on so long a journey—If she should be able in the course of the Summer she will follow me home—
Among the other strange adventures of these times, is the mysterious expedition of Miranda, in which I am very sorry to see a connection of ours so much implicated. How far the Government here are also implicated will appear hereafter—That the President and Secretary of State had certain propositions made to them by Miranda, is true—At least he himself told me so, without hinting of what nature they were. The degree of assent, of acquiescence or of negation they may have given them, is altogether unknown to me.
My bill respecting foreign Ministers was rejected on two grounds—One side contending that the President has the power it proposed to give him; and the other that he has it not, and ought not to have it—Neither federalists nor their opponents favoured it, and the principal opposition to it in debate was from a federal quarter—I still believe that some provision of the kind must at one day or another be made—The subject was not a new one to me; for I had been obliged to consider it in 1793 and 1794 at the time of the contests with Genet—
A Peace it appears is in all probability made on the Continent of Europe—The English Accounts of the Actions on the 2d: of December and the following days, have always borne to me a very suspicious appearance—The facts prove as I have all along thought they would that the career of French victory has been uninterrupted—I am very sorry for it.
Most affectionately yours.
